Mr. Justice Jones.
I concur in the result only in this case. I agree entirely with the Circuit Judge, that under the Constitution of 1868 the legislature had power to authorize the city of Darlington to make an assessment of property within its limits for municipal taxation, separate and distinct from the assessment for State and county purposes. See the recent case of State ex rel. Southern Railway Company v. T. T. Talley, as city assessor of Columbia, et al., decided, but in which the opinion has not yet been filed. This last mentioned case sustains an assessment made by the authorities of the city of Columbia adversely to the view presented in the opinion of the majority in the case at bar. In the case of State v. Tolley, 37 S. C., 552, bonds of the city of Anderson were declared void, under sec. 17, art. 9, of the Constitution, for excessive issue, by reference to the last official assessment made by the municipal aitthorities of Anderson. Why may not the bonds of the city of Darlington be declared valid or invalid by reference to the same standard? It seems to me that the constitutionality of the official city assessment was necessarily involved in State v. Tolley, since it was made the test by which Anderson’s bonds were declared unconstitutional and void. Ross v. Kelly, 45 S. C., 457, decides that under sec. 33 of art. 2, and secs 1, 6, 8, and 9 of art. 9, of the Constitution of 1868, the tax officers of the city of Charleston, in the absence of legislation conferring on such city authority to make assessments for municipal purposes, must adopt,'as the assessment of the real property in the city for municipal taxation, the same assessment as made for county and State taxes; and mandamus is the proper remedy to compel them to do so. But it is clearly pointed out in the opinion of Mr. Justice Gary in Ross v. Kelly, that the legislature had power to authorize a municipal assessment for municipal taxation.
But if the question is to be deemed an open one, still we think that the clauses of the Constitution of 1868, quoted in *370the opinion of the learned Chief Justice, do not warrant the construction which he places upon them. The deductions which he has made from the provisions cited should be qualified by these words, which are contained in sec. 8, art. 9: “stick taxes to be uniform in respect to persons and property within the jurisdiction of the body imposing the same.'1'1 The Constitution of 1868 undoubtedly requires uniformity and equality of taxation, and by necessary inference uniformity and equality of assessment or valuation for that purpose. But the Courts generally agree that the principle of uniformity is maintained by making the tax bear equally and uniformly upon persons and property within a specified class or taxing district. A State tax is uniform when it bears equally upon all persons or property within the State, a county tax is uniform when it bears equally upon all persons or property within the county; likewise a city tax is uniform when it bears equally or uniformly upon persons or property within its territorial limits. In Cooley’s Constitutional Dimitations, p. 614, it is stated: “As to all taxation apportioned upon property, there must be taxing districts, and within these districts the rule of absolute uniformity must be applicable. A State tax is to be apportioned through the State, a county tax through the county, a city tax through the city. * * * Whenever it is made a requirement of a State Constitution that taxation shall be upon property according to value, such a requirement implies an assessment of valuation by public officers at such regular periods as shall be provided by law, and a taxation upon the basis of such assessment until the period arrives for making it anew. * * * Some other constitutions contain no provision upon this subject; but the necessity for valuation is nevertheless implied — there the mode of making it and the periods at which it shall be made are left to the legislative discretion.” The object of the “uniformity” clauses of the Constitution of 1868 is to prevent discrimination. The uniformity must be coextensive with the territory to which the tax applies. There is no discrimination *371and no want of uniformity when all persons and property bound by the tax are burdened equally. Pine Grove Township v. Talcott, 19 Wall., 666. In the case of State v. Columbia, 6 Rich., 404, the uniformity clause was considered. It was therein held that a tax on business and avocations fixing a different rate of taxation for each distinct business or avocation within the limits of the city of Columbia, was not in conflict with the provision requiring all taxes to be uniform with respect to persons and property within the jurisdiction of the body imposing the same. Everybody knows that there is no uniformity in the rate of taxation except as relates to a specified taxing district. A State tax is uniform throughout the State, but every county, many townships, every school district, every town or city, has its own special rate of taxation. But still there is uniformity in all these greatly differing rates of special taxation, since each has uniform application within the territory required to pay it. Now what has been said in reference to taxation applies with equal force to assessments or valuations for taxation, since the valuation is but a necessary prerequisite to a property tax. Therefore, an assessment under the Constitution of 1868, as the tax based on it, is uniform when it applies equally within the jurisdiction authorized to make it. The power to vest in a city the authority to collect a tax for corporate purposes of necessity includes the power to vest in a city the authority to make an assessment or valuation of property for that purpose. Therefore, \^e need not look into the Constitution of 1868 for any special and express grant to the legislature to authorize municipal assessments, such being a necessary implication from the grant of power to authorize municipal taxation, but we do find express provision on this subject in art. 9, sec. 1, in the language: “The General Assembly * ^ * shall prescribe such regulations as shall secure a just valuation for taxation of all property, &c.” This provision, construed with the 8th section, expressly confers upon the legislature authority to vest a city with power to make a valuation of property for municipal *372taxation. The expression, “uniform and equal rate of assessment and taxation,” as found in the first clause of sec. 1, art. 9, does not include the idea of a valuation of property for taxation except as such idea is necessarily involved in the authority to tax. “Assessment” here, if it imports anything more than is involved in the word “taxation,” means such special taxes or “assessments” as may be imposed on special localities or districts because of some special local benefit — such as, for example, special taxes or “assessments” for building a railroad or a court house, or paving streets, or water works, &c., as distinguished from taxation for general purposes. Hence no argument for a single assessment of property for all kinds of taxation — State, county, school district, township or municipality — can be drawn from this clause. Even, however, if the clause relates to the valuation of property (which we admit must by implication be uniform), uniformity of valuation is obtained, as said before, when the valuation is uniform, so far as concerns the taxing district called upon to pay the tax assessed upon such valuation. My conclusion is that under the Constitution of 1868 the legislature had power to authorize a State assessment or valuation of property for a State tax, a county assessment or valuation for a county tax, a municipal assessment or valuation for a municipal tax. A single assessment for all purposes might be more convenient and less expensive, but matters of convenience and expediency are wholly addressed to the legislature, but I think there is good reason for permitting municipal assessments. It is more likely that under a city assessment less property will escape taxation, and the actual value of such as is assessed will be more nearly approached. But this is out of the judicial path. The question is one of power, not expediency. The legislature conferred on Darlington authority to make an assessment of property for city taxation, and we have shown that the legislature had power to do so. An act of the legislature should not be declared unconstitutional on doubtful grounds. An act is not unconstitutional, unless it violates some express pro*373vision of the Constitution, or some principle necessarily implied from the express provision.
The assessment by the town of Darlington being legal, then it follows that in applying sec. 17, art. 9, of the Constitution to ascertain if the bonds issued were in excess of eight per cent, “of the assessed value of all the taxable property therein,” reference must be had to the last official assessment made by the town of Darlington preceding the issue of the bonds. This assessment investors had the right to rely on when they made inquiry as to the power of the city to issue the amount of bonds in question. States. Tolley, supra; State v. Cornwell, 40 S. C., 26. Only in the absence of a legal city assessment should reference be had to the assessment of property within the city made for State and county purposes. Ross v. Kelly, supra.
Reference should be had to the legal assessment by the city to test whether the issue of bonds by the ci ty is excessive, because the assessment and tax thereon is the source from which payment is to be derived. The charter of Darlington, which gives authority to issue the bonds and impose a tax for their payment, expressly provides how the value of the town property shall be ascertained for the purpose of such tax. 20 Stat., 503, cited in the Circuit decree.
These considerations induce me to prefer to affirm the Circuit decree, without resort to the exceptional and dangerous doctrine of communis error facit jus.
Bven if I were wrong in the conclusion above announced, and the conclusion, that the bonds of the city of Darlington are void because in excess of the constitutional limit, is warranted, then I would not favor the application of the above rarely needed doctrine, which makes error right because the error is common. Perhaps this exceptional doctrine may be property applied to prevent wide-spread unsettling of real estate titles, as in Herndon v. Moore, but I do not think this case calls for its application. If the bonds are in excess of the constitutional limit, they are void, and one beyond the curative power of legislature or court, and under- such *374view the Circuit decree should be reversed and the complaint dismissed. But I think that the argument so strongly presented as a basis for the application of the doctrine, communis error facit jus, should rather persuade that the contemporaneous construction heretofore so generally placed upon acts authorizing municipal assessments, is the construction which the framers of the Constitution intended. Simpson v. Willard, 14 S. C., 195.